PER CURIAM.
We reverse the award of $2223.40 made to Linda Simonelli by the Construction Industry Licensing Board (“the Board”), which administers the Florida Homeowner’s Construction Recovery Fund (“the Fund”) pursuant to section 489.143, Florida Statutes (2005). The circuit court awarded Simonelli $10,944.20 for damages she incurred when her contractor abandoned construction of her swimming pool. Simonelli then filed a claim with the Board, seeking a payment from the Fund equal to that judgment. The Board, however, took into consideration informal estimates provided by one of its members and concluded that Simonelli should be awarded only $2223.40. This was error. The circuit court’s judgment was competent, substantial evidence before the Board and should have been accepted by the Board as the basis for the award.
We therefore reverse and remand for entry of an award to Ms. Simonelli of the balance of the defaulting contractor’s lifetime cap to the extent it does not exceed the trial court’s judgment.
Reversed and remanded.
DAVIS and WALLACE, JJ., and THREADGILL, EDWARD F„ Senior Judge, Concur.